Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 11-14, 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kadayam Viswanathan et al. (US 2015/0219782 A1), hereinafter referred to as Kadayam.
Kadayam teaches a method for detection of solid organic matter and fluids in a geological formation sample by means of low field NMR (Nuclear Magnetic Resonance) in a single measurement, the method comprising the steps of: 	i. providing a rock sample (¶0039); 	ii. submitting the sample to a 2D Nuclear Magnetic Resonance (NMR) assay comprising the application of a 2D pulse sequence with a saturation-recovery, or inversion-recovery, in an indirect dimension and a FID-CPMG in a direct dimension (¶0039-0040);	iii. obtaining a 2D T1-T2 map from the NMR assay (¶0045); 	iv. determining relaxation times (¶0040); 	v. assigning solid organic matter and fluid contributions based on the relaxation times (¶0044); 	vi. quantifying the amount of 1H nuclei in predefined regions in the 2D map by using a pre-calibration of an equipment response (¶0066).	With reference to claim 2, Kadayam further teaches the 2D T1-T2 map is obtained by applying a 2D numerical inversion algorithm (¶0040).	With reference to claim 3, Kadayam further teaches the rock sample is selected from tight gas sandstones, oil or tar sands, heavy oil, gas shales, coalbed methane, oil shales, gas hydrates, shale gas, shale oil, other low-permeability tight formations, solid bitumen and extracted organic matter (¶0024).	With reference to claim 4, Kadayam further teaches the rock sample is in a form selected from a cylindrical plug of various dimensions, a sidewall core, drill cuttings, or ground rock (¶0019).	With reference to claim 5, Kadayam further teaches  ii) a dipolar refocusing pulse sequence such as dipolar echo or magic sandwich echo is applied prior to the FID-CPMG in the direct dimension (¶0040).	With reference to claim 6, Kadayam further teaches step v) solid organic matter is assigned transverse relaxation times shorter than approximately 200 microseconds (¶0048).	With reference to claim 7, Kadayam further teaches v) fluids are assigned transverse relaxation times longer than approximately 200 microseconds (¶0123).	With reference to claim 8, Kadayam further teaches pre-calibration of step vi) is carried out using a calibration sample, such as a known volume of water or water doped with CuSO4, with a transverse 13relaxation time in the order of 100 ms (¶0056).	With reference to claim 9, Kadayam further teaches the method is carried out by using an NMR equipment with magnetic field strength corresponding to a H resonance frequency of 1.5 MHz to 60 MHz (¶0038).	With reference to claim 11, Kadayam further teaches a variable data acquisition time, or dwell time, and using programmable digital filters or analog filters (¶0118).	With reference to claim 12, Kadayam further teaches characterizing the total organic content of the sample (¶0015).	With reference to claim 13, Kadayam further teaches the steps of: - acquiring the decay after a Hahn Echo following the first FID decay; or - acquiring the decay of the FID and CPMG in any other single experiment (¶0040).	With reference to claim 14, Kadayam further teaches the method is carried out using a NMR laboratory or a well- logging tool, either at low or high field (¶0064).	With reference to claim 16, Kadayam teaches a device for detecting solid organic matter and fluids in a shale rock, the device comprising: a. an NMR equipment configured to:	 - perform a 2D NMR assay comprising the use of a 2D pulse sequence with a saturation-recovery, or inversion-recovery, in an indirect dimension and an FID-CPMG in a direct dimension (¶0040);	 - obtain a 2D T, - T2 map from the NMR assay by using a two- dimensional numerical inversion algorithm; and b. processing means configured to analyze data from the 2D T, - T2 map in order to (¶0045): - 		assign solid and fluid contributions based on relaxation times (¶0044); and 	- quantify the amount of 'H nuclei in predefined regions in the 2D map by using a pre-calibration of the equipment response (¶0066).	With reference to claim 17, Kadayam further teaches the NMR equipment is an instrument with magnetic field 14strength corresponding to a 'H resonance frequency of 1.5 MHz to 60 MHz (¶0038).	With reference to claim 18, Kadayam further teaches the NMR equipment is a laboratory instrument or a well- logging tool, either at low or high field (¶0064).	With reference to claim 20, Kadayam further teaches the pre-calibration of the response is done using a sample with a known volume of water or water doped with CuSO4 with a transverse relaxation time in the order of 100 ms (¶0056).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadayam as applied to claims 1 and 16 above, and further in view of Mandal et al. (US 2013/0234706 A1), hereinafter referred to as Mandal.	With reference to claim 10, Kadayam teaches all that is required as explained above however is silent with regards to a dead time.	Mandal teaches a receiver dead time is as shorter as possible and preferably with an active resonant circuit Q-factor modulation (¶0124).	Mandal is silent with regards to the dead time being 50 microseconds or shorter.  	However, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to optimize the dead time as taught in Mandal to be in the range of 50 microseconds or shorter in Kadayam so as to improve SNR (¶0124 of Mandal).
With reference to claim 15, Kadayam further teaches the method is carried out using a NMR laboratory or a well- logging tool, either at low or high field (¶0064).	With reference to claim 19, Kadayam teaches all that is required as explained above however is silent with regards to a dead time.	Mandal teaches a receiver dead time is as shorter as possible and preferably with an active resonant circuit Q-factor modulation (¶0124).	Mandal is silent with regards to the dead time being 50 microseconds or shorter.  	However, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to optimize the dead time as taught in Mandal to be in the range of 50 microseconds or shorter in Kadayam so as to improve SNR (¶0124 of Mandal).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kantzas et al. (US 2017/0212063 A1) teaches a composite FID-CPMG process for fast relaxing media determination.
Venkataramanan et al. (US 2020/0264331 A1) teaches methods for determining fluid volumes from NMR T1-T2 log data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852